EXHIBIT 10.58


 


 


JULY 23, 2004


 

Kevin Johnson

 

Re:                               Employment Severance Provisions

 

Dear Kevin:

 

We at Specialty appreciate the important contributions you have made and
continue to make, and we recognize the significant skills and leadership you
provide to our organization on a daily basis.

 

In order to provide you with an added level of security while working at
Specialty, and reiterate our appreciation of your efforts, we are providing you
with additional protection provisions to the terms of your employment. 
Accordingly, in the event your employment is terminated other than for Cause (as
defined below), the company will pay you severance pay in the amount equivalent
to six (6) months of your then-current base salary.  Payment of the severance
pay will be either a lump sum or on a bi-weekly basis, in the sole discretion of
the company.  The payment of this severance pay is expressly contingent on your
executing a general release of claims (in form and substance substantially
similar to that in Exhibit A hereto or such other form as mutually agreed to by
you and the company).

 

For purposes of this offer, “Cause” shall mean a reasonable belief by the
company that you have engaged in any one or more of the following: 
(i) financial dishonesty, including, without limitation, misappropriation of a
material or substantial quantity of company funds or property, or any attempt by
you to secure any personal profit related to the business or business
opportunities of the company without the informed, prior written approval of the
company; (ii) gross insubordination; (iii) gross negligence or reckless or
willful misconduct in the performance of your duties; (iv) misconduct which has
a materially adverse effect upon the company’s business or reputation; (v) the
conviction of, or plea of nolo contendre to, any felony involving moral
turpitude or fraud; or (vi) a material violation of company policies including,
without limitation, the company’s policies on equal employment opportunity and
prohibition of unlawful harassment.

 

The company will deduct and withhold from the severance pay any and all
applicable Federal, state and local income and employment withholding taxes, as
well as any other amounts required or authorized by you to be deducted or
withheld under applicable statutes, regulations, ordinances or orders governing
or requiring the withholding or deduction of amounts otherwise payable as
compensation or wages to employees.

 

Other than as stated herein, the terms of your employment (including all the
provisions and policies set forth in the Employee/Team Member Handbook) remain
the same, and in effect (including the “at will” nature of your employment).

 

We are hopeful that this offer will provide you with some added security and
allow you to continue your valuable contributions to Specialty.

 

If you are in agreement with the terms set forth herein, please countersign
below on or before the end of business July 31, 2004.

 

1

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

/s/ Nicholas R. Simmons

 

 

Nicholas R. Simmons

 

Vice-President & General Counsel

 

 

 

 

Agreed and accepted:

 

 

 

 

 

/s/ Kevin Johnson

 

 

Kevin Johnson

 

 

 

 

 

cc:       Human Resources

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (“Agreement”) is voluntarily entered into by
«NAME» (“Executive”) and Specialty Laboratories, Inc. (“Specialty” or “Company”)
to settle fully and finally all obligations and/or differences between them,
disputed and/or undisputed, arising out of, relating to or resulting from
Executive’s employment with Specialty and separation from employment.  Executive
and Specialty agree:

 

1.                                       Executive’s employment with Specialty
will terminate/terminated effective «TERMDATE».  On that date Executive’s
employment with Specialty will/did automatically and immediately cease for all
purposes except as provided below.  Also on that date, the Company will/did
provide the Executive with a final paycheck which will include payment for hours
worked up through and including «TERMDATE», plus all earned and untaken
vacation.

 

2.                                       As full and final settlement of all
claims, demands, damages, liabilities and/or causes of action of any kind
whatsoever, known or unknown (“Claims”) that Executive has or may have against
Specialty, its officers, directors, shareholders, owners, parent companies,
subsidiaries, affiliates, predecessors, successors, assigns, agents, employees
and representatives (“Specialty, et al”), and in reliance upon Executive’s
termination of employment, release, covenants and promises contained herein,
Specialty agrees to provide Executive with the severance benefits provided for
and described in the Employment Agreement between Specialty and Executive dated
September 11, 2003.

 

3.                                       In consideration of the above,
Executive and Specialty waive, release and forever discharge each other, et al,
from all Claims that Executive or Specialty has or may have against each other,
et al, arising out of, relating to, or resulting from any events occurring
before the execution of this Agreement, including but not limited to any Claims
arising out of, relating to or resulting from Executive’s employment with
Specialty, the cessation of that employment, any Claims for violation of
Specialty’s policies or procedures, wrongful termination, breach of contract,
breach of the covenant of good faith and fair dealing, violation of public
policy, negligent and/or intentional infliction of emotional distress and/or
stress, negligence, injury to the psyche and/or internal organs, negligent
and/or intentional misrepresentation, fraud and/or deceit, defamation and/or
invasion of privacy, any claims for physical, mental and/or psychological
injuries, attorneys’ fees, costs, any Claims under the California Labor Code,
the California Workers’ Compensation Act, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the California Family Rights Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985 and/or the Employee Retirement Income Security Act of
1974 and/or any Claims under any other federal, state of local law,
constitution, regulation or ordinance.  Executive and Specialty further agree
not to bring, continue or maintain any legal proceedings of any nature
whatsoever against each other, et al, before any court, administrative agency,
arbitrator or any other tribunal or forum by reason of any such Claims. 
Specifically included in this release are all Claims of age discrimination,
whether under the Federal Age Discrimination in Employment Act of 1967, 29
U.S.C. Section 621 et seq., the California Fair Employment and Housing Act,
California Government Code Section 12941 et seq. or any other law.

 

4.                                       This Agreement is intended to be
effective as a bar to all Claims as stated in paragraph 3.  Accordingly,
Executive and Specialty hereby expressly waive all rights and benefits conferred
by Section 1542 of the California Civil Code, which states:

 

3

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Executive and Specialty acknowledge that they may hereafter discover Claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected this Agreement, may have materially affected this settlement. 
Nevertheless, Executive and Specialty hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Executive and Specialty acknowledge that they understand the
significance and consequence of such release and such specific waiver of
Section 1542.

 

5.                                       Executive acknowledges and agrees
he/she has signed, or concurrent with this Agreement is signing, the “Agreement
with Respect to Confidential Information, Inventions and Works of Authorship”
(“Confidentiality Agreement”), which is fully incorporated herein by this
reference.  Executive warrants and represents he/she has not breached any of his
obligations under the Confidentiality Agreement and agrees to abide by all
promises, terms, obligations and covenants agreed to, made and/or assumed by
Executive under the Confidentiality Agreement.

 

6.                                       Executive acknowledges and agrees
he/she will make only truthful remarks and statements about and will not
disparage Specialty and/or Specialty’s business operations, products, services,
practices, procedures, policies, officers, directors, shareholders, agents,
employee and representatives.  The Company acknowledges and agrees that no
member of Company senior management will make disparaging or untrue remarks
about Executive.

 

7.                                       Executive agrees that upon termination
of employment with the Company, Executive will promptly transfer to the Company,
all drawings, manuals, guides, records, notebooks, papers, writings, computer
software or programs in any form and other documents and materials, including
all copies thereof, which are in Executive’s possession or under Executive’s
control, whether or not such items were prepared by Executive, which would not
be in the possession of the Executive except for the employment of the Executive
by the Company.

 

8.                                       Executive agrees not to disclose this
Agreement or any of its terms to anyone except his attorney, or tax advisor, if
any.

 

9.                                       Specialty expressly denies any
violation of any of its policies, procedures, state or federal laws or
regulations.  Accordingly, while this Agreement resolves all issues between
Executive and Specialty relating to any alleged violation of Specialty’s
policies or procedures or any state or federal law or regulation, this Agreement
does not constitute an adjudication or finding on the merits and it is not, and
shall not be construed as, an admission by Specialty of any violation of its
policies, procedures, state or federal laws or regulations.

 

10.                                 The consideration described in paragraph 2
above constitutes the sole and exclusive consideration provided Executive under
this Agreement.  Executive acknowledges and agrees he/she has received all
wages, bonuses, commissions, compensation remuneration, and all other moneys due
him/her arising out of, relating to or resulting from his employment with
Specialty, including but not limited to all moneys due him/her under any and all
benefit plans established and/or maintained by Specialty.

 

11.                                 Executive and Specialty each represent and
warrant they have not transferred or assigned to any person or entity any rights
or Claims released herein.

 

4

--------------------------------------------------------------------------------


 

12.                                 This Agreement is binding upon and inures to
the benefits of Executive’s spouse, family, heirs, successors, assigns,
executors, administrators and personal representatives and is binding upon the
inures to the benefit of the successors and assigns of Specialty.

 

13.                                 Except as explicitly provided herein,
neither party will be liable to the other party for any costs or attorneys’
fees, including any provided by statutes.

 

14.                                 Executive fully understands, acknowledges
and agrees among the various rights and Claims he/she is waiving, releasing and
forever discharging by the execution of this Agreement are all rights and Claims
arising under the Federal Age Discrimination in Employment Act of 1967, 29
U.S.C. Section 621, et. seq.  Executive further understands, acknowledges and
agrees that:

 

a.                                       In return for this Agreement, Executive
will receive compensation beyond that which Executive was already entitled to
receive before entering into this Agreement.

 

b.                                      Executive was given a copy of this
Agreement on                    , and informed that Executive has been given
forty-five (45) days within which to consider this Agreement;

 

c.                                       Executive has carefully read and fully
understands all of the provisions of this Agreement;

 

d.                                      Executive is, by the execution of this
Agreement, waiving, releasing and forever discharging Specialty, et al, from all
Claims that he/she has or may have against Specialty, et al, individually and/or
collectively, including but not limited to all Claims of age discrimination;

 

e.                                       Executive was previously advised, and
is hereby further advised, in writing to consult with an attorney before
executing this Agreement; and

 

f.                                         Executive was informed that Executive
has a period of seven (7) days following the execution of this Agreement by both
parties to revoke this Agreement by providing written notice of such revocation
to Specialty’s Human Resources Department and was previously advised, and is
hereby further advised, in writing that this Agreement shall not become
effective or enforceable until this seven (7) day revocation period has expired
without him/her having exercised his right of revocation; and

 

15.                                 This is the entire agreement between the
parties and supersedes all previous negotiations, agreements and understandings,
with the exception of the Confidentiality Agreement referenced in Section 5
herein and the surviving provisions of the Employment Agreement.  Any oral
representations regarding this Agreement shall have no force or effect.  No
modifications of this Agreement can be made except in writing signed by
Executive and an authorized representative of Specialty.  If any action or other
legal proceeding is brought by either party for damages, specific performance or
other injunctive relief by reason of any asserted violation of this Agreement,
the prevailing party shall be entitled to recover its reasonable costs and
attorney fees.

 

16.                                 Executive acknowledges and agrees that
he/she has been advised this Agreement is a final and binding legal document,
that he/she has had reasonable and sufficient time and opportunity to consult
with an attorney of his own choosing before signing this Agreement and that in
signing this Agreement, he/she has acted voluntarily of his own free will and
has not relied upon any representation made by Specialty or any of its agents,
employees or representatives regarding this Agreement’s subject matter or its
effect.

 

17.                                 Executive agrees to return all Company
property, including but not limited to all computer equipment, credit cards,
telephone equipment, and dictation equipment.  Executive also agrees to

 

5

--------------------------------------------------------------------------------


 

provide a final reconciliation of all cash advances, travel advances, along with
incurred authorized expenses as substantiated by appropriate receipts. 
Executive agrees that failure to return all Company property and/or provide
proper documentation to account for any outstanding travel or cash advances
within seven (7) days of Executive’s execution of this Agreement shall make this
Agreement null and void.

 

18.                                 Executive agrees that he/she will make
himself available at mutually agreeable times as requested by Specialty to use
his best efforts to cooperate with Specialty in any litigation or government
investigations or proceedings now pending or which may later arise in which
Specialty requires or desires his cooperation as a witness or otherwise. 
Specialty will reimburse Executive for reasonable travel and other out-of-pocket
expenses incurred as a result of providing such cooperation.  It is understood
that Executive’s availability will be for reasonable periods of time during
normal business and employment activities elsewhere and that his availability
for assistance in such litigation activities on behalf of Specialty will not
unreasonably interfere with his efforts to pursue such other business and
employment activities.

 

19.                                 Any dispute or controversy between
Executive, on the one hand, and Specialty, on the other hand, in any way arising
out of, related to, or connected with this Agreement or the subject matter
thereof, shall be resolved through final and binding arbitration in Los Angeles,
California, pursuant to California Civil Procedure Code §§ 1282 – 1284.2.  In
the event of such arbitration, unless otherwise required by law, each party
shall pay its own attorneys’ fees and costs and Specialty shall pay the
arbitrator’s fees, and any and all other administrative costs of the
arbitration.  Notwithstanding any provision in this Section 19, neither party
shall be prohibited from seeking injunctive relief as necessary to maintain the
status quo pending an arbitration proceeding regarding the breach or threatened
breach of the Confidentiality Agreement or any other confidentiality obligations
owed to the other party.  The provisions of this Section 19 supercede and
replace in their entirety any prior arbitration agreement(s) that may exist
between Executive and Specialty.

 

20.                                 If any provision of this Agreement or the
application thereof is held invalid the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH IN PARAGRAPHS 2, 3, 4, 10, 13, AND 14 ABOVE AND
FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

 

THIS AGREEMENT CONTAINS A WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT.  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.

 

 

Dated:

 

 

 

 

 

Kevin Johnson

 

 

 

 

 

SPECIALTY LABORATORIES, INC.

 

 

Dated:

 

 

By:

 

 

 

6

--------------------------------------------------------------------------------

 